71875: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-16777: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71875


Short Caption:LAS VEGAS DEV. GRP., LLC VS. BLAHACourt:Supreme Court


Related Case(s):79055


Lower Court Case(s):Clark Co. - Eighth Judicial District - A715532Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:01/18/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantLas Vegas Development Group, LLCRoger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						Timothy E. Rhoda
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentBank of America, N.A.Darren T. Brenner
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						


RespondentEZ Properties, LLCKevin R. Hansen
							(Law Offices of Kevin R. Hansen)
						


RespondentFCH Funding, Inc.


RespondentJames R. BlahaAaron R. Maurice
							(Kolesar & Leatham, Chtd.)
						Brittany Wood
							(Kolesar & Leatham, Chtd.)
						


RespondentK&L Baxter Family Limited PartnershipKevin R. Hansen
							(Law Offices of Kevin R. Hansen)
						


RespondentNoble Home Loans, Inc.Aaron R. Maurice
							(Kolesar & Leatham, Chtd.)
						Brittany Wood
							(Kolesar & Leatham, Chtd.)
						


RespondentRecontrust Company, N.A.Darren T. Brenner
							(Akerman LLP/Las Vegas)
						Lilith V. Xara
							(Akerman LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


12/12/2016Filing FeeFiling Fee Paid. $250.00 from Roger P. Croteau & Associates, Ltd.  Check no. 21514.


12/12/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-38396




12/12/2016Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.16-38398




12/12/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-38400




12/13/2016Notice of Appeal DocumentsFiled Case Appeal Statement.16-38434




12/13/2016Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.16-38528




12/14/2016Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:16-38685




12/14/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-38741




12/15/2016Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/13/16, 11/15/16. To Court Reporter: Kristy Clark.16-38855




01/26/2017TranscriptFiled Notice from Court Reporter. Kristy Clark stating that the requested transcripts were delivered.  Dates of transcripts: 11/15/16.17-02884




04/13/2017MotionFiled Appellant's Motion to Extend Time to File Opening Brief and Appendix (First Request).17-12226




04/13/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief and Appendix due: May 15, 2017.17-12228




05/15/2017AppendixFiled Joint Appendix Volume 1.17-16011




05/15/2017AppendixFiled Joint Appendix Volume 2.17-16012




05/15/2017AppendixFiled Joint Appendix Volume 3.17-16013




05/15/2017AppendixFiled Joint Appendix Volume 4.17-16014




05/15/2017AppendixFiled Joint Appendix Volume 5.17-16024




05/15/2017AppendixFiled Joint Appendix Volume 6.17-16016




05/16/2017BriefFiled Appellant's Opening Brief.17-16294




06/09/2017Notice/IncomingFiled Notice of Appearance (William Habdas as counsel for Respondents Bank of America and Recontrust Company).17-19146




06/09/2017MotionFiled Stipulation for Time Extension for Respondent Bank of America, N.A. and Recontrust's Answering Brief.17-19161




06/09/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents Bank of America N.A and Recontrust Company N.A.'s Answering Brief due: July 17, 2017.17-19166




06/15/2017BriefFiled Respondent James R. Blaha and Noble Home Loans, Inc.'s (Formerly Known as FCH Funding, Inc.) Answering Brief.17-19819




06/23/2017MotionFiled Stipulation to Extend Time to File Reply Brief (First Request).17-21009




07/18/2017BriefFiled Respondent Bank of America, N.A. and Recontrust Company, N.A.'s Joining Answering Brief17-23802




07/25/2017Order/ProceduralFiled Order. The stipulation of the parties extending the time for filing the reply brief is approved. Reply Brief due: August 16, 2017.17-24696




08/15/2017BriefFiled Appellant's Reply Brief.17-27177




08/15/2017Case Status UpdateBriefing Completed/To Screening.


11/20/2017Notice/IncomingFiled Notice of Change of Address (Akerman LLP).17-40053




01/18/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-02580




05/03/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before the Court En Banc. Author: Hardesty, J. Majority: Hardesty/Douglas/Cherry/Gibbons/Pickering/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 33. EN BANC18-16777




05/30/2018RemittiturIssued Remittitur.18-20475




05/30/2018Case Status UpdateRemittitur Issued/Case Closed.


06/13/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 4, 2018.18-20475





Combined Case View